Case 0:19-cv-62189-RKA Document 8 Entered on FLSD Docket 10/16/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 0:19-cv-62189

 MICHAEL BAILY, individually and on
 behalf of all those similarly situated,

         Plaintiff,

 v.

 FRANKLIN COLLECTION SERVICE, INC.

       Defendant
 _____________________________________/

       DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES AND JURY DEMAND

         COMES NOW, Defendant, Franklin Collection Services, Inc., (“FCSI” ), by and through

 its undersigned counsel, and hereby responds to Plaintiff’s Class Action Complaint as follows:

      1. Admitted for jurisdictional purposes only, otherwise, denied.

      2. Denied.

      3. Defendant is without sufficient knowledge and/or information to determine the veracity of

         the allegations contained in this paragraph.

      4. Admitted Plaintiff is a natural person, otherwise, Defendant is without sufficient

         knowledge and/or information to determine the veracity of the allegations contained in this

         paragraph.

      5. Admitted.

      6. Admitted Defendant engages in interstate commerce by regularly using telephone and mail

         in a business whose principal purpose is the collection of accounts; otherwise, Defendant

         is without sufficient knowledge and/or information to determine the veracity of the

         allegations contained in this paragraph.



                                              Page 1 of 6
Case 0:19-cv-62189-RKA Document 8 Entered on FLSD Docket 10/16/2019 Page 2 of 6



    7. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    8. Admitted Plaintiff demands a trial by jury.

    9. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    10. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    11. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    12. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    13. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    14. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    15. Admitted Defendant is licensed with the Florida Office of Financial Regulation and its

       license number is CCA0900343; otherwise, Defendant is without sufficient knowledge

       and/or information to determine the veracity of the allegations contained in this paragraph.

    16. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    17. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.




                                            Page 2 of 6
Case 0:19-cv-62189-RKA Document 8 Entered on FLSD Docket 10/16/2019 Page 3 of 6



    18. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    19. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    20. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    21. Admitted Exhibit “A” speaks for itself; otherwise, Defendant is without sufficient

       knowledge and/or information to determine the veracity of the allegations contained in this

       paragraph.

    22. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    23. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    24. Admitted Defendant’s letter states what it states; otherwise Defendant is without sufficient

       knowledge and/or information to determine the veracity of the allegations contained in this

       paragraph.

    25. Admitted Defendant’s letter states what it states; otherwise Defendant is without sufficient

       knowledge and/or information to determine the veracity of the allegations contained in this

       paragraph.

    26. Admitted Defendant’s letter states what it states; otherwise Defendant is without sufficient

       knowledge and/or information to determine the veracity of the allegations contained in this

       paragraph.

                                      CLASS ALLEGATIONS



                                            Page 3 of 6
Case 0:19-cv-62189-RKA Document 8 Entered on FLSD Docket 10/16/2019 Page 4 of 6



    27. Admitted Plaintiff seeks to bring two putative classes, denied Plaintiff is entitled to such

       relief.

    28. Admitted Plaintiff seeks a putative a described herein, denied Plaintiff is entitled to any

       such relief.

    29. Admitted Plaintiff seeks a putative a described herein, denied Plaintiff is entitled to any

       such relief.

    30. Denied.

    31. Denied.

    32. Denied.

    33. Denied.

    34. Denied.

    35. Denied.

    36. Defendant is without sufficient knowledge and/or information to determine the veracity of

       the allegations contained in this paragraph.

    37. Denied.

    38. Denied.

    39. Denied (a through b).

    40. Denied.



                                               COUNT I

    41. Defendants re-assert the responses to paragraphs 1 through 40 as if fully set forth herein.

    42. Admitted to the extent that the Fair Debt Collection Practices Act 15 U.S.C. §1692, et.

       seq. speaks for itself. Otherwise, denied.



                                             Page 4 of 6
Case 0:19-cv-62189-RKA Document 8 Entered on FLSD Docket 10/16/2019 Page 5 of 6



    43. Admitted Defendant’s letter states what it states; otherwise, denied.

    44. Denied.

    45. Denied.

    46. Denied.

    47. Denied.

    48. Denied.

                                                COUNT II

    49. Defendants re-assert the responses to paragraphs 1 through 40 as if fully set forth herein.

    50. Admitted to the extent that the Florida Consumer Collection Practices Act §559.72, et.

        seq. speaks for itself. Otherwise, denied.

    51. Denied.

    52. Denied.

    53. Denied.

    54. Denied.

                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

        Defendant asserts, without admitting any liability whatsoever, that Plaintiff lacks standing

 as she has suffered no injury-in-fact as the result of any act or omission by Defendant.



                             SECOND AFFIRMATIVE DEFENSE

        Defendant asserts, without admitting any liability whatsoever, that any violation of federal

 or state law was unintentional and the result of a bona fide error, notwithstanding reasonable

 procedures in place to prevent such errors.



                                               Page 5 of 6
Case 0:19-cv-62189-RKA Document 8 Entered on FLSD Docket 10/16/2019 Page 6 of 6



                              THIRD AFFIRMATIVE DEFENSE

        Defendants assert, without admitting any liability whatsoever, that Plaintiff’s claims are

 barred in whole or in part by the applicable statute(s) of limitations found under the FDCPA and/or

 FCCPA.

                                         JURY DEMAND

        Defendant hereby demands a trial by jury on all issues so triable.

        WHEREFORE, Defendant, respectfully requests this Court to DISMISS Plaintiff’s claims

 with prejudice and for any such other relief as this court deems just and proper.

                                               Respectfully submitted by:

                                               /s/ Charles J. McHale
                                               DALE T. GOLDEN, ESQ.
                                               Florida Bar No.: 0094080
                                               CHARLES J. MCHALE, ESQ.
                                               Florida Bar No.: 0026555
                                               GOLDEN SCAZ GAGAIN, PLLC
                                               201 North Armenia Avenue
                                               Tampa, Florida 33609-2303
                                               Phone: (813) 251-5500
                                               Fax: (813) 251-3675
                                               dgolden@gsgfirm.com
                                               cmchale@gsgfirm.com
                                               Counsel for Defendant




                                             Page 6 of 6
